CUSHMAN, District Judge.
No question is made as to the propriety of injunctive relief in case the court finds the property in question not subject to the taxes claimed.
Section 17 of chapter 130, Session Laws of the State of Washington, Extraordinary Session of 1925, page 238 (1927 Supplement of Remington’s Compiled Statutes of Washington, Section 11097 — 17), provides: “All vessels of every class which’ are by law required to be registered, licensed or enrolled, must be assessed and the taxes thereon paid only in the county of their actual situs: Provided, that such interest shall be taxed but once. All boats and small craft not required to be registered must be assessed in the county of their actual situs.”
, Defendants contend that while the general rule may be that for purposes of taxation personal property is to be taxed only at the domicile of the owner, that in the present case the ships in question have obtained an actual situs in the waters of the state of Washington, subjecting them to the taxes levied and claimed. With this contention the court is unable to agree. There is nothing *362disclosed in this case to show that they actually have acquired such situs nor to take this case out of the rule announced in the following: Southern Pacific Co. v. Kentucky, 223 U. S. 63, 32 S. Ct. 13, 56 L. Ed. 96; Ayer & Lord Co. v. Kentucky, 202 U. S. 409, 26 S. Ct. 679, 50 L. Ed. 1082, 6 Ann. Cas. 205; Hays v. Pacific Mail Steamship Co., 17 How. (58 U. S.) 596, 15 L. Ed. 254; Morgan v. Parham, 16 Wall. (83 U. S.) 471, 21 L. Ed. 303; St. Louis v. Ferry Co., 11 Wall. (78 U. S.) 423, 20 L. Ed. 192.
The present case is to be distinguished from Old Dominion Steamship Co. v. Virginia, 198 U. S. 299, 25 S. Ct, 686, 49 L. Ed. 1050, 3 Ann. Cas. 1100. In the latter case the vessels were used upon navigable waters, all within Virginia.
The decisions of the Supreme Court of Washington, cited and relied upon by defendants, are not opposed to the conclusion reached. In North American Dredging Co. v. Taylor, 56 Wash. 565, 106 P. 162, 29 L. R. A. (N. S.) 105, involving taxes upon a steam dredger, the dredger was built and used wholly within the state of Washington.
In North Western Lumber Co. v. Chehalis County, 25 Wash. 95, 64 P. 909, 54 L. R. A. 212, 87 Am. St. Rep. 747, the tugs taxed had been engaged in plying wholly within the waters of the state. In the course of the opinion in that ease the court said, at page 103 of 25 Wash., 64 P. 909; 911: “'The evidence discloses that for from four to seven years the three tugs have been at Hoquiam, in Chehalis county; that their business has been towing in the waters of Gray’s and Willapa harbors in this state. * * * ”
In United States Whaling Co. v. King County, 96 Wash. 434, page 438, 165 P. 70, 71, concerning the whaling vessels taxed, the court said: “But the vessels are not common carriers in any sense of the term. They are fishing vessels, nothing more. They have but one home port. From this port they are fitted out and equipped for the only voyages in which they engage, and to it they return when the purpose's of the voyages are accomplished. The business in which they are engaged occupies them less than half the year, and for the remainder of the year they are moored at their home port, where they receive the benefits and protection of the laws of the state. Clearly, it seems to us, if tangible personal property in the form of seagoing vessels can ever acquire a situs apart from the domicile of its owner, these vessels have acquired such a situs. This being so, they are subject to taxation at the place of the acquired situs.”
No contention is made that the vessels would be subject to a tax both in Nevada and Washington. In Farmers’ Loan Co. v. Minnesota, 280 U. S. 204, at page 212, 50 S. Ct. 98, 100, 74 L. Ed. 371, 65 A. L. R. 1000, the court said: “We have determined that in general intangibles may be properly taxed at the domicile of their owner, and we can find no sufficient reason for saying that they are not entitled to enjoy an immunity against taxation at more than one place similar to that accorded to tangibles.”
The decree will be for the complainant, to be settled upon notice.
The clerk will notify the attorneys for the parties of this decision.